EXHIBIT 10.1


SPIRIT AIRLINES, INC.
2017 EXECUTIVE SEVERANCE PLAN
The Board of Directors of Spirit Airlines, Inc. (the “Company”) adopted this
2017 Executive Severance Plan (the “Plan” or this “Plan”), effective as of March
14, 2017 (the “Effective Date”).
ARTICLE I
GENERAL INFORMATION
1.1    Purpose. The Plan provides a select group of management or highly
compensated executives of the Company with severance pay if they are separated
from service with the Company for the reasons described herein.
1.2    Prior Plans. (a) This Plan shall cover and apply only to individuals who
are Eligible Employees (as defined below) as of the Effective Date and any
individuals who become Eligible Employees after the Effective Date. The
severance benefits of such individuals, if any, shall be strictly limited to
those provided under the terms and conditions of this Plan, it being the
intention of the Company that, as to such individuals, this Plan shall
terminate, supersede and replace in its entirety, and for all purposes, the
Spirit Airlines, Inc. Executive Severance Plan dated January 1, 2007, as amended
on September 1, 2014 (collectively, the “2007 Plan”).
(b)    This Plan shall not cover or apply to any individuals whose employment
with the Company terminated prior to the Effective Date. The severance benefits
of such individuals, if any, shall be strictly limited to those provided under
the terms and conditions of the 2007 Plan, it being the intention of the Company
that, with respect to such individuals, the 2007 Plan shall continue in full
force and effect in accordance with its terms and shall not be superseded,
replaced, terminated or modified by this Plan.
(c) Notwithstanding any other provision of this Plan, as of the date any
employee of the Company becomes an Eligible Employee on or after the Effective
Date, this Plan supersedes any and all prior plans (including, without
limitation, the 2007 Plan), policies, or practices, written or oral, which may
have previously applied governing the payment of severance to such Eligible
Employee, including, but not limited to any provisions within any employment
agreement concerning the payment of severance and severance benefits.


ARTICLE II    
DEFINITIONS
For purposes of this Plan, the following definitions shall apply:
2.1    “Administrator” shall mean the Compensation Committee of the Board, or if
at any time the Company does not have a Compensation Committee, the Board or
another duly constituted committee of members of the Board.
2.2    “Base Salary” shall mean the Participant’s base annual salary, excluding
overtime, bonuses, commissions, other special payments or any other allowance.
2.3    “Board” and shall mean the Board of Directors of the Company.
2.4    “Cause” shall mean that an Eligible Employee has:
(a)    refused or repeatedly failed to perform the duties assigned to him/her
only if the Eligible Employee’s refusal or repeated failure to perform the
duties assigned to him/her were willful and deliberate on the Eligible
Employee’s part or committed in bad faith or without reasonable belief that such
refusal or failure was in the best interests of the Company;
(b)    engaged in a willful or intentional misconduct that has the effect of
injuring the reputation or business of the Company in any material respect;
(c)    continually or repeatedly been absent from the Company, unless due to an
approved leave due to serious illness or disability;
(d)    used illegal drugs or been impaired due to other substances;
(e)    been convicted of any felony;
(f)    committed an act of gross misconduct, fraud, embezzlement or theft
against the Company;
(g)    engaged in any act of such extreme nature that the Company determines to
be grounds for immediate dismissal, including but not limited to harassment of
any nature; or
(h)    violated a material Company policy as determined by the CEO and or the
Board.
“Cause” shall also mean, in the case of any Eligible Employee whose employment
with the Company commenced on or after September 1, 2014, a determination by the
Majority Directors that such Eligible Employee (i) has failed to consistently
perform at a satisfactory level the duties assigned to him/her or (ii) is
incapable of consistently performing, or unfit or unwilling to consistently
perform, at a satisfactory level the duties assigned to him/her; provided that
no such determination shall be effective except in the case of terminations that
are unrelated to a Change in Control. Any such determination by the Majority
Directors shall be final, conclusive and binding on the affected Eligible
Employee, the Company and all other parties of interest unless it is proved, by
clear and convincing evidence, that the Majority Directors intentionally acted
in bad faith.
2.5     “Change in Control” shall have the meaning set forth in the Company’s
2015 Incentive Award Plan (as may be amended from time to time) or any successor
plan thereto.
2.6    “CEO” shall mean the Chief Executive Officer of the Company.
2.7    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985.
2.8    “Code” means the Internal Revenue Code of 1986, as amended.
2.9    “Disability” shall mean the Eligible Employee’s absence from his/her
duties with the Company on a full-time basis for at least 180 consecutive days
as a result of the Eligible Employee’s incapacity due to physical or mental
illness.
2.10    “Eligible Employee” shall mean an individual who has provided the
Company with at least six (6) months of full-time service, measured from his/her
date of hire by the Company as an executive, vice president, or director-level
employee; provided, however, that the CEO shall not be an Eligible Employee for
any purpose unless and until such time as the Board, in its sole discretion,
approves his participation in the Plan in a written resolution of the Board and,
provided further, that in no event shall “Eligible Employee” include any
individual whose employment with the Company terminated prior to the Effective
Date.
2.11    “Good Reason” shall mean the occurrence of any of the following events
following a Change in Control, without the Eligible Employee’s express written
consent:
(a)    the assignment to the Eligible Employee of any duties which constitute,
in any material respect, an adverse change in the Eligible Employee’s
position(s), duties or responsibilities with the Company immediately prior to
such Change in Control; provided, however, that the fact that the Eligible
Employee’s duties following a Change in Control are owed to a Successor or an
affiliate of a Successor shall not in and of itself constitute a change in such
Eligible Employee’s position(s), duties or responsibilities in any material
respect;
(b)    a reduction in the Eligible Employee’s Base Salary as in effect
immediately prior to such Change in Control or as the same may be increased from
time to time thereafter;
(c)    any requirement that the Eligible Employee be based more than fifty (50)
miles from the Eligible Employee’s principal place of employment immediately
prior to such Change in Control;
(d)    the failure of the Successor to provide the Eligible Employee with paid
vacation in accordance with the plans, practices, programs and policies of the
Company and its affiliated companies in effect for the Eligible Employee
immediately prior to such Change in Control or as in effect generally at any
time thereafter with respect to other peer executives of the Company;
(e)    solely with respect to Eligible Employees hired prior to the Effective
Date, the failure of the Successor to continue in effect any employee benefit
plan or compensation plan in which the Eligible Employee and the Eligible
Employee’s eligible dependents are participating immediately prior to such
Change in Control, unless the Eligible Employee is permitted to participate in
other plans providing the Eligible Employee with substantially equivalent
benefits in the aggregate; or
(f)    solely with respect to Eligible Employees hired prior to the Effective
Date, a reduction in the Eligible Employee’s target bonus opportunity as in
effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter.
Notwithstanding the foregoing, the Eligible Employee shall not have “Good
Reason” unless (i) the Eligible Employee notifies the Successor in writing of
the Eligible Employee’s intent to resign within ninety (90) days after the
initial occurrence of the event giving rise to a claim for Good Reason, (ii) the
Successor fails to cure the Good Reason provided by the Eligible Employee in
such notice within thirty (30) days after the Company’s receipt of the notice,
and (iii) the Eligible Employee’s resignation is effective within ninety (90)
days of the Successor’s failure to cure.
2.12    “Majority Directors” shall mean, at any time, a majority of the members
of the Board.
2.13    “Participant” shall mean an Eligible Employee whose employment has been
terminated for any of the reasons set forth in Section 3.2 below, but only if
the Eligible Employee has duly completed, signed and returned to the Company,
prior to the date of such termination, an “Acknowledgement and Acceptance of the
Terms and Conditions of the Plan”.
2.14    “Pro Rata Bonus” shall mean, in the event a Change in Control
Termination (as defined below) occurs with respect to any Participant, the
product of (i) the annual bonus, if any, that the Participant would have earned
for the entire calendar year in which the Change in Control Termination occurs
based on the level of achievement of the applicable performance goals for such
year through the date of termination; and (ii) a fraction, the numerator of
which is the number of days the Participant was employed by the Company during
the calendar year in which the Change in Control Termination occurs and the
denominator of which is the number of days in such year. For the avoidance of
doubt, if the termination is not a Change in Control Termination, then the Pro
Rata Bonus shall be zero.
2.15    “Release” shall mean a general separation agreement and release, in form
approved by the Company from time to time in its sole discretion, releasing any
and all claims the Participant may have against, among others, the Company, its
parents, subsidiaries, affiliates and each of its current and former
shareholders, officers, and directors (and their respective successors and
assigns) and including such representations, covenants (including covenants not
to compete, solict or disparage) and other provisions, not inconsistent with
this Plan, as the Company or applicable laws and regulations may require.
2.16    “Successor” shall mean the Company’s successor in interest or other
entity acquiring control of the Company or its assets as a result of a Change in
Control.
2.16    “Successor Compensation Committee" shall mean the Compensation Committee
of the Board of Directors of the Successor; provided, however, that if the
Successor does not have a Compensation Committee, "Successor Compensation
Committee" shall refer to such entity's full Board of Directors or similar
governing body.
2.17    “Termination Date” shall mean the last official work day for which the
Participant receives pay for service with the Company.
ARTICLE III    
ELIGIBILITY FOR SEVERANCE BENEFITS
3.1    Notification. The Company shall provide a copy of this Plan to each
person who is an Eligible Employee as of the Effective Date and to each person
who becomes an Eligible Employee after the Effective Date and request such
person to complete, sign and return an “Acknowledgement and Acceptance of the
Terms and Conditions of the Plan. Reference is made to Section 7.1 hereof for
additional notice requirements applicable to Eligible Employees who become
Participants.
3.2    Trigger of Benefits. An Eligible Employee shall become a “Participant”
for purposes of this Plan if his/her employment is terminated for any of the
following reasons:
3.2.1.    Non-Change in Control Termination. Termination of employment by the
Company without Cause and such termination is unrelated to a Change in Control
of the Company (a “Non-Change in Control Termination”), or
3.2.2.    Change in Control Termination. Termination of employment by:
(a)    the Company or a Successor without Cause during the period commencing on
the effective date of a Change in Control of the Company and ending (i) in the
case of director-level employees, on the twelve (12) month anniversary of such
effective date and (ii) in the case of employees at the vice president level or
above, on the eighteen (18) month anniversary of such effective date, or
(b)    the Eligible Employee for Good Reason during the period commencing on the
effective date of a Change in Control of the Company and ending (i) in the case
of director-level employees, thirty (30) days following such effective date of
such Change in Control and (ii) in the case employees at the level of vice
president or above, on the eighteen (18) month anniversary of such effective
date.
As used in this Plan, a “Change in Control Termination” shall mean and include a
termination of employment pursuant to either clause (a) or (b) above except as
otherwise provided in Section 3.3 below.
3.3    Exceptions to Triggers.
3.3.1    Asset Sale. In the event of a sale of all or substantially all of the
assets of the Company that constitutes a Change in Control for an Eligible
Employee, the termination of such Eligible Employee’s employment with the
Company in connection with such asset sale shall not constitute a Change in
Control Termination for purposes of Section 3.2.2 hereof if in connection with
such asset sale or immediately following such asset sale such Eligible Employee
is offered comparable employment with the Successor to the assets sold, disposed
of or transferred or the Eligible Employee accepts employment with such
Successor within six (6) months following such asset sale; provided that if such
Eligible Employee accepts employment with the Successor during such six (6)
month period, then such Eligible Employee shall be required to promptly repay
any severance paid pursuant to Section 4.1 and shall not be eligible for any
additional severance or benefits pursuant to Section 4.1.
3.3.2    Sale of a Subsidiary. If an asset sale of the Company which constitutes
a Change in Control for an Eligible Employee is effected through the sale of a
subsidiary of the Company, the termination of such Eligible Employee’s
employment with the Company solely on account of the sale of such subsidiary
shall not constitute a Change in Control Termination for purposes of Section
3.2.2 hereof if immediately following the consummation of such sale such
Eligible Employee remains employed with such subsidiary or is offered comparable
employment with the Successor to the assets sold, disposed of or transferred or
the Eligible Employee accepts employment with such Successor within six (6)
months following such asset sale provided that if such Eligible Employee accepts
employment with the Successor during such six (6) month period, then such
Eligible Employee shall be required to promptly repay any severance paid
pursuant to Section 4.1 and shall not be eligible for any additional severance
or benefits pursuant to Section 4.1.
3.3.3    Comparable Employment. For purposes of this Section 3.3, an Eligible
Employee will not be deemed to have been offered “comparable employment” if any
change to such Eligible Employee’s employment with a Successor, when compared
with such Eligible Employee’s employment immediately prior to such asset sale,
would constitute Good Reason.
ARTICLE IV    
SEVERANCE BENEFITS
4.1    Severance Benefit Amounts.
4.1.1    Director. Upon a trigger of benefits pursuant to Article III and
subject to the other provisions of this Plan, a Participant that is a
director-level employee of the Company shall receive the following severance
benefits:
(a)    If the termination is a Non-Change in Control Termination, Participant
shall receive a cash severance amount equal to 25% of the Participant’s Base
Salary in effect on the Termination Date or the Effective Date, whichever is
greater. Such severance amount shall be paid in equal installments over a
three-month period consistent with past payroll practices.
(b)    If the termination is a Change in Control Termination, Participant shall
receive a cash severance amount equal to the sum of (i) 25% of the Participant’s
Base Salary in effect on the Termination Date or the Effective Date, whichever
is greater and (ii) 25% of the Participant’s target incentive cash bonus for the
calendar year in which the Change in Control occurs. Such severance amount shall
be paid in equal installments over a three-month period consistent with past
payroll practices.
(c)    Participant shall receive his or her Pro Rata Bonus (if applicable),
payable on the same date as annual cash bonuses generally are paid to other
executives of the Company for the applicable calendar year.
(d)    Participant (and his/her spouse and dependents) shall be eligible for
certain continued coverage under the terms of COBRA. Subject to the
Participant’s timely and properly electing continuation coverage under COBRA,
the Company shall cover Participant’s (and his/her spouse and dependents) costs
of coverage under COBRA at the same rate as if the Participant remained a
director-level employee with the Company for a period equal to the shorter of:
(i) three (3) months or (ii) until Participant accepts a new position with
another company.
(e)    Participant (and his/her spouse and dependents) shall receive a travel
pass for Company’s flights enabling Participant (and his/her spouse and
dependents) to travel free of charge in any class of service that is available
on Company’s flights at the time of reservation for a period equal to the
shorter of (i) three (3) months or (ii) until the Participant receives similar
flight benefits with a new employer.
(f)    If requested by Participant within thirty (30) days following a Change in
Control Termination, Participant shall be entitled to receive outplacement
services provided through an outplacement placement provider selected by the
Company, provided that the Company’s obligation shall be capped at $5,000. If
requested by Participant within thirty (30) days following a Non-Change in
Control Termination, Participant may receive outplacement services in the form
and scope as determined on a case-by- case basis in the sole discretion of the
Administrator. For the avoidance of doubt, nothing herein shall require the
Administrator to offer, or the Company to pay for, any outplacement services in
connection with a Non-Change in Control Termination.
(g)    Participant shall be permitted to use the Blackberry, or similar device,
used by Participant for Company business at the time of Participant’s
termination or resignation, for a period of thirty (30) days following
Participant’s last day of service with the Company for the sole purpose of
allowing Participant to transition to another device; provided that the Company
shall have the right to strip the device of any confidential, proprietary or
commercially sensitive information.
(h)    Participant’s outstanding equity awards shall be governed by the terms of
the Company’s equity plans and underlying award agreements.
4.1.2    Vice President. Upon a trigger of benefits pursuant to Article III and
subject to the other provisions of this Plan, a Participant that is holds a vice
president position with the Company shall receive the following severance
benefits:
(a)    If the termination is a Non-Change in Control Termination, Participant
shall receive a cash severance amount equal to 50% of the Participant’s Base
Salary in effect on the Termination Date or the Effective Date, whichever is
greater. Such severance amount shall be paid in equal installments over a
six-month period consistent with past payroll practices.
(b)    If the termination is a Change in Control Termination, Participant shall
receive a cash severance amount equal to the sum of (i) 100% of the
Participant’s Base Salary in effect on the Termination Date or the Effective
Date, whichever is greater, and (ii) 100% of the Participant’s target incentive
bonus for the calendar year in which the Change in Control occurs. Such
severance amount shall be paid in equal installments over a twelve-month period
consistent with the Company’s past payroll practices.
(c)    Participant shall receive his or her Pro Rata Bonus (if applicable),
payable on the same date as annual cash bonuses generally are paid to other
executives of the Company for the applicable calendar year.
(d)    Participant (and his or her spouse and dependents) shall be eligible for
certain continued coverage under the terms of the COBRA. Subject to the
Participant’s timely and properly electing continuation coverage under COBRA,
the Company shall cover Participant’s (and his/her spouse and dependents) costs
of coverage under COBRA at the same rate as if the Participant remained employed
with the Company for a period equal to the shorter of: (i) six (6) months or
(ii) until Participant accepts a new position with another company.
(e)    Participant (and his/her spouse and dependents) shall receive a travel
pass for Company’s flights enabling Participant (and his/her spouse and
dependents) to travel free of charge in any class of service that is available
on Company’s flights at the time of reservation for a period equal to the
shorter of (i) six (6) months or (ii) until the Participant receives similar
flight benefits with a new employer.
(f)    If requested by Participant within thirty (30) days following a Change in
Control Termination, Participant shall be entitled to receive outplacement
services provided through an outplacement placement provider selected by the
Company, provided that the Company’s obligation shall be capped at $10,000. If
requested by Participant within thirty (30) days following a Non-Change in
Control Termination, Participant may receive outplacement services in the form
and scope as determined on a case-by- case basis in the sole discretion of the
Administrator. For the avoidance of doubt, nothing herein shall require the
Administrator to offer, or the Company to pay for, any outplacement services in
connection with a Non-Change in Control Termination.
(g)    Participant shall be permitted to use the Blackberry, or similar device,
used by Participant for Company business at the time of Participant’s
termination or resignation, for a period of thirty (30) days following
Participant’s last day of service with the Company for the sole purpose of
allowing Participant to transition to another device; provided that the Company
shall have the right to strip the device of any confidential, proprietary or
commercially sensitive information.
(h)    Participant’s outstanding equity awards shall be governed by the terms of
the Company’s equity plans and underlying award agreements.
4.1.3    Senior Vice President or Higher. Upon a trigger of benefits pursuant to
Article III and subject to the other provisions of this Plan, a Participant that
holds a senior vice president or higher position with the Company shall receive
the following severance benefits:
(a)    If the termination is a Non-Change in Control Termination, Participant
shall receive a cash severance amount equal to 100% of the Participant’s Base
Salary in effect on the Termination Date or the Effective Date, whichever is
greater. Such severance amount shall be paid in equal installments over a
twelve-month period consistent with past payroll practices.
(b)    If the termination is a Change in Control Termination, Participant shall
receive a cash severance amount equal to the sum of (i) 200% of the
Participant’s Base Salary in effect on the Termination Date or the Effective
Date, whichever is greater, and (ii) 200% of the Participant’s target incentive
bonus for the calendar year in which the Change in Control occurs. Suchseverance
amount shall be paid in equal installments over a 24-month period consistent
with past payroll practices.
(c)    Participant shall receive his or her Pro Rata Bonus (if applicable),
payable on the same date as annual cash bonuses generally are paid to other
executives of the Company for the applicable calendar year.
(d)    Participant (and his/her spouse and dependents) shall be eligible for
certain continued coverage under the terms of the COBRA. Subject to the
Participant’s timely and properly electing continuation coverage under COBRA,
the Company shall cover Participant’s (and his/her spouse and dependents) costs
of coverage under COBRA at the same rate as if the Participant remained employed
with the Company for a period equal to the shorter of: (i) twelve (12) months or
(ii) until Participant accepts a new position with another company.
(e)    Participant (and his/her spouse and dependents) shall receive a travel
pass for Company’s flights enabling Participant (and his/her spouse and
dependents) to travel free of charge in any class of service that is available
on Company’s flights at the time of reservation for a period equal to the
shorter of (i) twelve (12) months or (ii) until the Participant receives similar
flight benefits with a new employer.
(f)    If requested by Participant within thirty (30) days following a Change in
Control Termination, Participant shall be entitled to receive outplacement
services provided through an outplacement placement provider selected by the
Company, provided that the Company’s obligation shall be capped at $10,000. If
requested by Participant within thirty (30) days following a Non-Change in
Control Termination, Participant may receive outplacement services in the form
and scope as determined on a case-by- case basis in the sole discretion of the
Administrator. For the avoidance of doubt, nothing herein shall require the
Administrator to offer, or the Company to pay for, any outplacement services in
connection with a Non-Change in Control Termination.
(g)    Participant shall be permitted to use the Blackberry, or similar device,
used by Participant for Company business at the time of Participant’s
termination or resignation, for a period of thirty (30) days following
Participant’s last day of service with the Company for the sole purpose of
allowing Participant to transition to another device; provided that the Company
shall have the right to strip the device of any confidential, proprietary or
commercially sensitive information.
(h)    Participant’s outstanding equity awards shall be governed by the terms of
the Company’s equity plans and underlying award agreements.
4.2    Impact on Other Benefits. Notwithstanding anything contained herein to
the contrary, the payments to be provided to the Participant as set forth in
Section 4.1 shall be in lieu of any and all benefits otherwise provided under
any severance pay policy, plan or program maintained from time to time by the
Company for its employees, including, but not limited to any and all provisions
relating to severance or separation benefits that are contained in the 2007
Plan, any written employment agreement entered into between the Company and the
Participant or any offer letter received from the Company.
4.3    Limitation on Payment of Severance Benefits. Notwithstanding anything
contained herein to the contrary, the payments and other benefits to be provided
pursuant to Section 4.1:
4.3.1    shall not be due or paid or made available hereunder to any Eligible
Employee whose employment was terminated (i) by the Company for Cause, (ii) by
the Eligible Employee for any reason other than Good Reason, (iii) as a result
of the Eligible Employee’s death, or (iv) by the Company due to a Disability;
4.3.2    shall not be due or paid or made available hereunder unless and until
the Participant or his or her representative has executed a Release, and such
Release becoming effective and irrevocable within sixty (60) days following such
Participant’s Termination Date, subject to the terms of Section ‎9.4(d) hereof;
4.3.3    shall not be due or paid or made available hereunder if the Participant
violates or threatens to violate any covenant not to compete, covenant not to
solicit, covenant to not disparage or any confidentiality provision contained in
this Plan or in any other written agreement entered into between the Company and
the Participant including, without limitation, an employment agreement or the
Release; and
4.3.4    shall not be due or paid or made to any Participant who has not
completed, signed and returned to the Company an “Acknowledgement and Acceptance
of the Terms and Conditions of the Plan” prior to his/her Termination Date.


4.4    Taxes on Severance Payments. Severance payments are considered taxable
income. All appropriate federal, state and local taxes will be withheld from all
severance pay. Participant shall be solely responsible for payment of any and
all taxes incurred by Participant as a result of the receipt of the severance
payments or benefits from Company.
4.5    Severance Benefit Offsets. Payment of severance benefits pursuant to this
Plan shall not be subject to offset, counterclaim, recoupment, defense or other
claim, right or action which the Company may have; provided, however, that (i)
the amount of the severance benefit which any Participant is entitled to receive
under this Plan shall be reduced, on a dollar–for-dollar basis, by all amounts,
if any, which the Participant is entitled to receive as a result of the
circumstances of his or her termination from the Company under the Federal
Worker Adjustment and Retraining Notification Act (Pub. L. 100-379) or other
similar federal, state or local statute and (ii) in the case of any Participant
whose employment with the Company commenced on or after September 1, 2014, the
unpaid severance payments due or to become due to such Participant hereunder
shall be automatically reduced, on a dollar-for-dollar basis, by the amount of
all compensation of every kind or nature earned by or paid to or for the benefit
of such Participant for or on account of services rendered by such Participant
to a third party during the period such Participant is entitled to receive
payments pursuant to Section 4.1 hereof; provided that the reduction provided
for in this clause (ii) shall not apply with respect to any Change in Control
Termination. Each Participant whose employment with the Company commenced on or
after September 1, 2014 shall promptly notify the Company in the event such
Participant accepts employment or otherwise earns or receives compensation of
any kind or nature for or on account of services rendered by such Participant to
a third party after his/her Termination Date unless the termination was a Change
in Control Termination. Payment of severance benefits pursuant to this Plan
shall not be subject to a requirement that the Participant mitigate or attempt
to mitigate damages resulting from the Participant’s termination of employment.
4.6    280G. In the event that the severance and other benefits provided for in
this Plan or otherwise payable to a Participant (i) constitute “parachute
payments” within the meaning of Section 280G of the Code (“280G Payments”), and
(ii) but for this Section 4.6, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the 280G Payments will be
either: (i) delivered in full, or (ii) delivered as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Participant on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in the 280G Payments is
necessary so that no portion of such benefits are subject to the Excise Tax,
reduction will occur in a manner intended to be consistent with the requirements
of Section 409A of the Code. Unless Participant and the Company otherwise agree
in writing, any determination required under this Section 4.6 will be made in
writing by the Company’s independent public accountants immediately prior to the
Change in Control (the “Firm”), whose determination will be conclusive and
binding upon Participant and the Company absent manifest error. For purposes of
making the calculations required by this Section 4.6 the Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.
4.7    Continuation of Benefits in the Event of Death. In the event a
Participant dies prior to receipt of his or her entire severance benefit, the
remaining portion of such severance benefit shall continue to be paid, in the
same form as it was paid prior to death, to the beneficiary named by Participant
on the Participant’s executed Acknowledgement and Acceptance of the Terms and
Conditions of the Plan.
ARTICLE V    
RESTRICTIVE COVENANTS
In consideration for the benefits provided under this Plan, each Participant
hereby agrees and acknowledges to be bound to the following restrictive
covenants:
5.1    Confidentiality. Except as may be required by law or legal process, the
Participant shall not at any time during the course of his/her service with the
Company or thereafter disclose to any person or entity or use any information
not in the public domain or generally known in the industry that the Company
treats as confidential or proprietary, in any form, acquired by the Participant
while providing services to the Company or any predecessor to the Company’s
business or, if acquired following the Termination Date, such information which,
to the Participant’s knowledge, has been acquired, directly or indirectly, from
any person or entity owing a duty of confidentiality to the Company or any of
its subsidiaries or affiliates, including but not limited to information
regarding clients, customers, investors, vendors, suppliers, trade secrets,
training programs, manuals or materials, technical information, contracts,
systems, procedures, mailing lists, know-how, trade names, improvements, price
lists, financial or other data (including the revenues, costs or profits
associated with any of the Company’s products or services), business plans, code
books, invoices and other financial statements, computer programs, software
systems, databases, discs and printouts, plans (business, technical or
otherwise), customer and industry lists, correspondence, internal reports,
personnel files, sales and advertising material or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company or any subsidiaries or affiliates thereof. The Participant agrees and
acknowledges that all of such information, in any form, and copies and extracts
thereof, are and shall remain the sole and exclusive property of the Company,
and upon the Termination Date, the Participant shall return to the Company the
originals and all copies of any such information provided to or acquired by the
Participant in connection with the performance of his duties for the Company,
and shall return to the Company all files, correspondence and/or other
communications received, maintained and/or originated by the Participant during
the course of his/her service with the Company.
5.2    Non-Disparagement. The Participant agrees that he/she will make no
disparaging or defamatory comments regarding the Company or its directors,
officers, shareholders or employees in any respect or make any comments
concerning any aspect of the Participant’s relationship with the Company or the
conduct or events which precipitated the Participant’s termination of employment
form the Company. The obligations of the Participant under this Section 5.2
shall not apply to disclosures required by applicable law, regulation or order
of a court or governmental agency.
5.3    Non-Solicitation. During the Non-solicitation Period, the Participant
shall not, directly or indirectly, (i) solicit or attempt to solicit for
employment or hire, or cause any person to employ or hire, any employee or
exclusive contractor of the Company or (ii) encourage or induce any employee or
contractor of the Company to terminate or restrict his/her relationship with the
Company or any of its subsidiaries or affiliates. As used herein with respect to
any Participant, “Non-solicitation Period” means the longer of (i) the period
ending on the first anniversary of his/her Termination Date or (ii) the period
over which he/she is entitled to receive cash severance payments pursuant to
Section 4.1 above.
5.4    Acknowledgment. In consideration for the benefits provided under this
Plan, each Participant acknowledges and confirms that: (i) the restrictive
covenants contained in this Article V are reasonably necessary to protect the
legitimate business interests of the Company, (ii) the restrictions contained in
this Article V are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind, and (iii) the restrictive
covenants contained in this Article V are in addition to (and not in lieu of)
any other restrictive covenants found in any other written agreement entered
into between the Company and the Participant including, without limitation, an
employment agreement or the Release. Each Participant further acknowledges and
confirms that his/her full, uninhibited and faithful observance of each of the
covenants contained in this Article V will not cause him/her any undue hardship,
financial or otherwise, and that enforcement of each of the covenants contained
herein will not impair his/her ability to obtain employment commensurate with
his/her abilities and on terms fully acceptable to him/her or otherwise to
obtain income required for the comfortable support of him/her and his/her family
and the satisfaction of the needs of his/her creditors. Each Participant further
acknowledges that the restrictions contained in this Article V are intended to
be, and shall be, for the benefit of and shall be enforceable by, the Company’s
successors and assigns.
5.5    Reformation by the Court. In the event that a court of competent
jurisdiction shall determine that any provision of this Article V is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article V within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.
5.6    Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by any Participant of any of the covenants contained in
this Article V will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
each Participant recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in this
Article V by the Participant or any of his/her affiliates, associates, partners
or agents, either directly or indirectly, and that such right to injunction
shall be cumulative and in addition to whatever other remedies the Company may
possess.
ARTICLE VI    
ADMINISTRATION OF PLAN
6.1    Plan Name. The full name of this Plan is the Spirit Airlines, Inc. 2017
Executive Severance Plan.
6.2    Type of Plan and Funding. This Plan is a top hat employee welfare benefit
plan which is maintained primarily for the purpose of providing benefits to a
select group of management or highly compensated employees. The benefits
provided under this Plan are paid from the Company’s general assets. No fund has
been established for the payment of Plan benefits. No contributions are required
under this Plan.
6.3    Administration of the Plan. This Plan shall be administered by the
Administrator. The Administrator may, by majority vote, establish such rules and
regulations as are necessary for the proper administration of this Plan and may
make such determinations and take such actions in connection with or in relation
to this Plan as necessary. The construction and interpretation by the
Administrator of any provision of this Plan shall be final and conclusive.
6.4    Plan Amendment or Termination. The Company reserves the right, in its
sole and absolute discretion to amend or terminate, in whole or in part, any or
all of the provisions of this Plan by action of the Administrator at any time;
provided, however, that
(a)    any amendment that would reduce the aggregate level of benefits of any
Eligible Employee or terminate this Plan with respect to any Eligible Employee
shall not become effective (i) prior to the six (6) month anniversary of the
Company giving notice to such Eligible Employee of such amendment or
termination, (ii) after the occurrence of a Change in Control or (iii) after the
execution of a definitive agreement relating to a transaction that, if
consummated, would constitute a Change in Control, provided that this clause
(iii) shall cease to apply to any definitive agreement that has expired or has
been terminated or rescinded; and
(b)    any such amendment or termination of this Plan shall not affect the
severance benefits payable under this Plan to any Participant whose Termination
Date has occurred prior to the effective date of the amendment or termination of
this Plan.
6.5    No Liability. No director, officer, agent or employee of the Company
shall be personally liable in the event the Company is unable to make any
payments under this Plan for any reason, including due to a lack of, or
inability to access, funding or financing, legal prohibition (including
statutory or judicial limitations) or failure to obtain any required consent. In
addition, no employee, officer or director of the Company shall be personally
liable by reason of any action taken or omitted with respect to this Plan for
any mistake of judgment made in good faith, and the Company shall indemnify and
hold harmless each employee, officer or director of the Company to whom any duty
or power relating to the administration or interpretation of this Plan may be
allocated or delegated, against any reasonable cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim with
the approval of the Administrator) arising out of any act or omission to act in
connection with the Plan unless arising out of such person’s own fraud,
intentional bad faith or willful criminal act or omission. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company’s certificate of
incorporation or bylaws, as a matter of law or otherwise, or any power that the
Company may have to indemnify them and hold them harmless. The duties and
obligations of the Company, the Administrator and each member of the
Administrator shall be determined solely with reference to this Plan, and no
implied duties or obligations shall be read into this Plan on the part of the
Company or any director, officer, agent or employee of the Company. If a
Participant or any other person seeks to impose personal liability on the part
of the Administrator or any member of the Administration with respect to any act
or omission relating to this Plan, such Participant or other person shall have
the burden of proving, by clear and convincing evidence, that the Administrator
or the member of the Administrator, as the case may be, engaged in conduct that
constitutes fraud, intentional bad faith or a willful criminal act or omission.
ARTICLE VII    
CLAIMS APPEAL PROCEDURE
The following information is intended to provide the procedures an individual
may follow if he or she disagrees with any decision about eligibility for Plan
payments.
7.1    Eligibility. An Eligible Employee will be informed as to whether or not
he/she has become a Participant under this Plan, and thereby entitled to
benefits under this Plan, on or before the last day worked. Eligible Employees
who believe they are entitled to benefits under this Plan and do not receive
notice of their status as a Participant, or who have questions about the amounts
they receive, must write to the Administrator within sixty (60) days of the date
of their respective termination. Claims should be addressed and sent to:
Notices to the Company:


Spirit Airlines, Inc. Compensation Committee
2800 Executive Way
Miramar, FL 33025
Facsimile: (954) 447-7967
Attention: General Counsel


With copies to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile: (212) 492-0107
Attention: Robert C. Fleder, Esq.


7.2    Denial of Claim for Benefits. If the Administrator denies an Eligible
Employee’s claim for benefits under this Plan, the Eligible Employee will be
sent a letter within ninety (90) days after the Administrator’s receipt of the
Eligible Employee’s written claim, unless special circumstances require an
extension of time for processing the claim, in which case a period not to exceed
one hundred and eighty (180) days after the Administrator’s receipt of the
Eligible Employee’s written claim. If such an extension of time is required,
written notice of the extension will be furnished to the Eligible Employee
before the termination of the initial ninety (90)-day period and will describe
the special circumstances requiring the extension, and the date on which a
decision is expected to be rendered. Written notice of the denial of the
Eligible Employee’s claim will contain the following information: (i) the
specific reason or reasons for the denial; (ii) the specific provisions in this
Plan on which the denial is based; (iii) any additional material or information
deemed necessary by the Administrator for the Eligible Employee to perfect the
claim and an explanation of why such material or information is deemed
necessary; and (iv) an explanation of this Plan’s claim review procedure and
time limits applicable to such procedures, including a statement of the Eligible
Employee’s right to bring a civil action under Section 502(a) of ERISA following
a benefit claim denial on review.
7.3    Appeal by Eligible Employee. If payment is denied or the Eligible
Employee disagrees with the amount of the payment, he or she may file a written
request for review within sixty (60) days after receipt of such denial. The
Eligible Employee has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits. The Eligible Employee has the right to be provided with, upon
request and free of charge, reasonable access to and copies of all pertinent
Company documents, records and other information that is relevant to his or her
claim for benefits. The review of the denied claim will take into account all
comments, documents, records and other information that the Eligible Employee
submitted relating to his/her claim, without regard to whether such information
was submitted or considered in the initial denial of his or her claim.
7.4    Response to Appeal. The Administrator will provide the Eligible Employee
with written notice of its decision within sixty (60) days after the
Administrator’s receipt of the Eligible Employee’s written claim for review.
There may be special circumstances which require an extension of this sixty
(60)-day period. In any such case, the Administrator will notify the Eligible
Employee in writing within the sixty (60)-day period and the final decision will
be made no later than one hundred twenty (120) days after the Administrator’s
receipt of the Eligible Employee’s written claim for review. The Administrator’s
decision on the Eligible Employee’s claim for review will be communicated to the
Eligible Employee in writing and will clearly state: (i) the specific reason or
reasons for the denial; (ii) the specific provisions in the Plan on which the
denial is based; (iii) a statement that the Eligible Employee is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
this Plan and all Company documents, records and other information relevant to
his or her claim for benefits; and (iv) a statement describing the Participant's
right to bring an action under Section 502(a) of ERISA.
7.5    Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes: (i) no claimant shall be permitted to
commence any legal action to recover benefits or to enforce or clarify rights
under this Plan under Section 502 or Section 510 of ERISA or under any other
provision of law, whether or not statutory, until these claims procedures have
been exhausted in their entirety; and (ii) in any such legal action, all
explicit and implicit determinations by the Board (including, but not limited
to, determinations as to whether the claim, or a request for a review of a
denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.


ARTICLE VIII    
ASSUMPTION OF THE PLAN BY SUCCESSOR
In the event of a sale of all or substantially all of the assets of the Company,
including the sale of a subsidiary, that constitutes a Change in Control for one
or more Eligible Employees, the Company may assign the liabilities hereunder
with respect to all such Eligible Employee’s to the Successor to the assets
sold. To the extent that any such Successor assumes such liabilities following
an asset sale, the Company shall have no liability whatsoever for payments that
become payable hereunder with respect to any Eligible Employee who is offered
comparable employment with the Successor to the assets sold, disposed of or
transferred following such asset sale or the Eligible Employee accepts
employment with such Successor within six (6) months following such asset sale
or, where the asset sale is consummated in the form of a sale of a subsidiary,
to any Eligible Employee who remains employed with such subsidiary or is offered
comparable employment with the Successor to the assets sold, disposed of or
transferred following such asset sale or the Eligible Employee accepts
employment with such Successor within six (6) months following such asset sale.
ARTICLE IX    
MISCELLANEOUS PROVISIONS
9.1    Limitations on Participants. No employee or other person shall have any
claim or right (legal, equitable, or other) to become a Participant under the
Plan. No rights to any severance payments specified herein (except as set forth
herein) may be transferred, sold, assigned, pledged, hypothecated, encumbered or
alienated in any respect.
9.2    No Shareholder Rights. Neither the action of the Company in establishing
the Plan nor any action taken by it or by the Administrator under the provisions
hereof, nor any provision of the Plan shall be construed as giving to any
Participant the legal or equitable rights of a shareholder. This Plan is
intended to compensate key employees and directors for their past and future
performance on behalf of the Company.
9.3    No Employee. Neither the action of the Company in establishing this Plan
nor any action taken by it or by the Administrator under the provisions hereof,
nor any provision of this Plan, shall be construed as giving any Eligible
Employee or any Participant the right to be retained in the employ of the
Company. Furthermore, this Plan shall not be construed as a contract of
employment for any Eligible Employee or any Participant.
9.4    Section 409A.
(a)    It is intended that this Plan comply with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date (“Section 409A”), and all provisions
of this Plan shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code.
Each Participant is solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on or in respect of such Participant in
connection with this Plan, including any taxes and penalties under Section 409A
of the Code, and neither the Company nor any affiliate shall have any obligation
to indemnify or otherwise hold such Participant or any beneficiary harmless from
such taxes or penalties.
(b)    Notwithstanding any provision of this Plan to the contrary, in the event
that following the Effective Date the Administrator determines that any payments
provided under the Plan may be subject to Section 409A, the Administrator may
adopt such amendments to this Plan or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt such payments from Section 409A, or (b) comply with
the requirements of Section 409A and thereby avoid the application of any
penalty taxes under such Section.
(c)    With respect to any payment that is considered “deferred compensation”
subject to Section 409A, references in this Plan to “termination of employment”
(and substantially similar phrases) shall mean “separation from service” within
the meaning of Section 409A of the Code. For purposes of Section 409A of the
Code, each of the payments that may be made under this Plan is designated as a
separate payment.
(d)    Notwithstanding anything in this Plan to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments or deliveries that are “deferred compensation” subject to
Section 409A shall be made to such Participant prior to the date that is six (6)
months after the date of such Participant’s “separation from service” or, if
earlier, the Participant’s date of death. All such delayed payments or
deliveries will be paid or delivered (without interest) in a single lump sum on
the earliest date permitted under Section 409A of the Code that is also a
business day.
9.5    Governing Law. This Plan shall be governed by and construed in accordance
with laws of the State of Florida.
IN WITNESS WHEREOF, the Company has caused this Spirit Airlines, Inc. 2017
Executive Severance Plan to be executed as of March 14, 2017
SPIRIT AIRLINES, INC.
/s/ Robert L. Fornaro
Robert L. Fornaro
President and Chief Executive Officer

SPIRIT AIRLINES, INC.
EXECUTIVE SEVERANCE PLAN
ACKNOWLEDGMENT AND ACCEPTANCE OF
THE TERMS AND CONDITIONS OF THE PLAN
I acknowledge receipt of a copy of the Spirit Airlines Inc. 2017 Executive
Severance Plan, effective as of March 14, 2017 (the “Plan”). I have familiarized
myself with the information in the Plan and do hereby agree to be bound by the
terms and conditions of the Plan.
I understand and agree that my employment with Spirit Airlines, Inc. (the
“Company”) will continue to be “at-will,” that either the Company or I may
terminate my employment relationship with the Company at any time, and that
nothing in this Plan is intended to imply or create any guarantee of employment
between the Company and me.
Beneficiary Designation:


In the event I die prior to receipt of my entire severance benefit under the
Plan, by signing above, I hereby nominate the following person as my beneficiary
under the Plan to receive the remaining portion of my severance benefits:
Beneficiary Name:        
Address:        

    







